DETAILED ACTION
	This Office action is responsive to communication received 05/19/2021 – application papers received; 07/27/2021 – Response to Notice to File Corrected Application Papers, including Abstract; 10/19/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/19/2021.  These drawings are acceptable.
Continuation Data
This application claims benefit of 63/029,459 05/23/2020 and claims benefit of 63/198,378 10/14/2020. 
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 3 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2002165906A, cited by applicant. 
As to claim 1, as shown in the annotated version of Figs. 1 and 2 shown herein below, the ‘906A reference shows a golf club head (1) comprising: a club head body comprising, a heel, a toe, a crown, a sole, a rear, and a strikeface positioned adjacent the sole and the crown and opposite the rear; wherein, the club head further comprises a loft plane tangent to the strikeface; the strikeface comprises: a geometric center (i.e., every strikeface includes a geometric center; also, see Fig. 10 and center C); a horizontal reference axis (i.e., see Fig. 4(c) and longitudinal line K3 serving as a horizontal reference axis; also, see Fig. 10 and horizontal axis X-X passing through center C) extending from the toe to the heel within the loft plane and through the geometric center of the strikeface; a faceplate; the faceplate comprises a directional grain structure formed of elongated grains oriented on average in a longitudinal L direction (i.e., see direction K2 in Fig. 4(c); the longitudinal L direction (K2) is angularly offset from the horizontal reference axis by an offset angle θ of between 5 and 85 degrees (i.e., see translated paragraph [0024]); and the offset angle θ is measured counterclockwise from the horizontal reference axis.  

    PNG
    media_image1.png
    608
    1232
    media_image1.png
    Greyscale

As to claim 2, the offset angle θ is selected between 20 and 70 degrees.  Here, with reference to Fig. 4(B), the angle θ is disclosed as 60 degrees (i.e., see paragraph [0025]).  If the offset angle is measured counterclockwise from a longitudinal horizontal reference axis, then the offset angle becomes 30 degrees, as evidenced by annotated Fig. 4(B), below: 
    PNG
    media_image2.png
    524
    1040
    media_image2.png
    Greyscale

As to claim 3, the offset angle θ is 30 degrees.  See annotated Fig. 4(B), above. 
As to claim 16, as shown in the annotated version of Figs. 1 and 2 herein below, the ‘906A reference shows a golf club head (1) comprising: a club head body comprising, a heel, a toe, a crown, a sole, a rear, and a strikeface positioned adjacent the sole and the crown and opposite the rear; wherein, the club head further comprises a loft plane tangent to the strikeface; the strikeface comprises: a geometric center (i.e., every strikeface includes a geometric center; also, see Fig. 10 and center C).  Reference is made to another annotated version of Fig. 4(B) herein below, which shows a vertical reference axis (i.e., line K1 presents a reference axis) extending from the crown to the sole within the loft plane and through the geometric center of the strikeface; a horizontal reference axis extending from the toe to the heel within the loft plane and through the geometric center of the strikeface; a high-toe region defined above the horizontal reference axis and on a toe side of the vertical reference axis; a high-heel region . 
    PNG
    media_image1.png
    608
    1232
    media_image1.png
    Greyscale

            
    PNG
    media_image3.png
    559
    1108
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

/
/
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Kosmatka (USPN 6,348,015).  
As to claims 4 and 20, the ‘906A reference discloses a titanium alloy (i.e., see paragraph [0013]) for the strikeface, but does not disclose one of the claimed titanium alloys.  Kosmatka shows it to be old in the art to fabricate a striking plate from Ti 6-4 material, as this titanium alloy offers a low density makeup, while enhancing flexibility and reducing weight (i.e., col. 9, lines 20-26 and lines 57-60 in Kosmatka).  In view of the patent to Kosmatka, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to have modified the device in the ‘906A reference by substituting a Ti 6-4 material for the titanium alloy used for the strikeface, the motivation being to take advantage of the weight savings and increased flexibility offered by Ti 6-4 material.  Here, the selection of a suitable known titanium alloy material for the strikeface in the ‘906A reference based upon the properties of known titanium alloy would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Morales (US PUBS 2017/0340932).  
As to claim 5, the ‘906A reference discloses a titanium alloy (i.e., see paragraph [0013]) for the strikeface, but does not disclose one of the claimed steel materials.  Morales shows it to be old in the art to fabricate a front body (14), which includes a striking face, from a lightweight  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Kusumoto (USPN 6,966,848).   
As to claim 6, the ‘906A reference does not explicitly disclose wherein the elongated grains are oriented within 0 to 30 degrees of each other. Kusumoto shows it to be old in the art to arrange the grains on a striking face to about 30 degrees with respect to one another, when a rolling operation is used.  Kusumoto makes use of a rolling operation of the face material in specified directions, while maintaining the elongated grains within 30 degrees of each other in order to improve the impact characteristics of the striking face.  See col. 2, lines 49-57; col. 6, .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Rice (USPN 7,980,963).  
As to claims 7-10, the ‘906A reference lacks an explicit recitation of the various thickness requirements for the strikeface, as set forth in claims 7-10.  Rice shows an arrangement in which the strikeface further comprises an inner surface and an outer surface; the strikeface further comprises a thickness measured between the inner surface and the outer surface, perpendicular to the loft plane; and the thickness varies across the strikeface, as required by claim 7.  See FIG. 1B in Rice, which shows a striking plate (2) having an inner and an outer surface and wherein the thickness varies across the face, as evidenced by T1 and T2.  Rice also shows a scenario wherein the strikeface further comprises a central region, a transition region surrounding the central region, and a peripheral region surrounding the transition region; the thickness of the central region is greater than the thickness of the peripheral region; and the thickness of the transition region varies, as required by claim 8.  See FIGS. 4, 5 and 5A in Rice, wherein a central region (4) is show surrounded by a transition region (7) and a peripheral region (6) surrounding the transition region (7).  The transition region (7) varies in thickness.  See col. 5, line 65 through col. 6, line 7 in Rice.  The varying thickness in the striking plate of Ross desirably varies the flexural stiffness of the hitting face and thereby optimizes the performance of the hitting face over the entire area of the hitting face.  See col. 4, lines 35-40 in Rice.  Next, Rice obviates a minimum face thickness of the strikeface is between 1.5 mm and 0.4 mm, as required by claim 9. See col. 6, lines 47-50 in Rice.  Last, Rice shows the central region comprises an elliptical or egg-shaped boundary, as required by claim 10. See col. 5, lines 36-64 and Fig. 4 in Rice.  In view of the patent to Rice, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the ‘906A device by providing a strikeface with a variable thickness, wherein the strikeface includes a center portion, a transition portion and a peripheral portion, such that the transitional portion includes a variable thickness and also providing a minimum thickness of between 0.4 mm and 1.5 mm, with there being a predictable result that the variable thickness of the strikeface and the minimum thickness would provide a diverse flexural stiffness across the striking plate, wherein the performance of the ball-striking characteristics of the clubface would have been enhanced.  Here, the modification of the strikeface in the ‘906A reference to include the features highlighted above from the Rice reference would have involved the use of known techniques to improve similar devices in the same way (i.e., modifying the strikeface of the ‘906A device to include the desirable features of the striking plate in Rice via known techniques including modifying the thickness of the striking plate). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Morales (US PUBS 2018/0318666) and Rice (USPN 7,207,898). 
As to claims 12, 18 and 19, the specifics of the characteristic time differential, as set forth in claims 12 and 18, along with the relationship of the characteristic time (CT) of the high-toe region, compared to a club head comprising a strikeface having a horizontal-oriented directional grain structure, as set forth in claim 19, are not explicitly disclosed by the ‘906A reference.  It is worth noting that the instant specification details the effectiveness of providing a more uniform characteristic time across the striking face through the use of directional grain structures in combination with a variable face thickness.  Here, Morales teaches that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  

Claims 11, 13, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002165906A, cited by applicant, in view of Ogawa (USPN 7,878,925). 
As to claim 11, it is first noted that the scope of “a similar golf club head lacking directional grain structure” is not fully understood.  However, the Ogawa reference does teach that having a directional grain structure across a striking plate lowers the coefficient of restitution over a traditional club (i.e., a club without directional grain structure).  See col. 6, lines 15-22 in Ogawa.  In view of the patent to Ogawa, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to include a directional grain structure in the ‘906A device (which is already present in the ‘906A device), with such an arrangement, when compared to “a similar golf club head lacking a directional grain structure” 
As to claims 13 and 17, the ‘906A references lacks an explicit disclosure of the relationship of the modulus of elasticity between a longitudinal direction L and a transverse direction T of the faceplate.  Ogawa teaches, in an analogous wood-type club head having a striking face fabricated from a titanium alloy material, that the modulus of elasticity is greatest in a direction T transverse to the single rolling direction longitudinal direction L results in a striking face arrangement that offers a smaller coefficient of restitution and lighter weight without an increase in face thickness (i.e., col. 1, line 65 through col. 2, line 3; col. 2, lines 18-25; col. 2, lines 33-52; and col. 6, lines 15-22 in Ogawa).  In view of the teachings in Ogawa, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have modified the device in the ‘906A reference to include a rolling (of the grains) in one longitudinal direction, such that the modulus of elasticity is increased in the transverse direction, with the combined teachings of the ‘906A referenced and the Ogawa teaches yielding the predictable result of a strikeface with a lower COR and reduced weight.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 14, Ogawa obviates the claimed the longitudinal modulus of elasticity ranges between 108 GPa and 118 GPa (15.66 Mpsi and 17.11 Mpsi); and the transverse modulus of elasticity ranges between range between 118 GPa and 146 GPa (17.11 Mpsi — 21.17 Mpsi). See TABLE 1 in col. 4 of Ogawa, disclosing a Young’s modulus in the longitudinal direction L as 116 GPa and a Young’s modulus in the transverse direction T as 130 GPa. 
As to claim 15, Ogawa obviates an offset angle of 45 degrees (i.e., see TABLE 1 in col. 4 of Ogawa).  It is also noted that the ‘906A reference indicates that an offset angle may include a 45 degree orientation (i.e., using the angles for θ provided in paragraphs [0024], [0025] in the ‘906A reference, an offset angle of 45 degrees from a horizontal axis may be realized).  Although the ‘906A reference does not explicitly disclose a modulus of elasticity taken along the horizontal reference axis is between 116 GPa and 130 GPa, the combination with the Ogawa In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112(a)
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 16, the claimed subject matter “a metal material with a directional grain from the low-heel region to the high-toe region” (emphasis added) has not been described in the specification.  Applicant has repeatedly disclosed that the invention is directed to a directional grain structure that is oriented in a direction from the low-toe region to the high-heel region, as evidenced by the language “a golf club head having an anisotropic faceplate with an off-axis grain structure angled from low-toe to high-heel” (see paragraph [0001]);  “[t]he present invention uses low-toe to high-heel (LTHH) angulation of the metal grain structure to increase the high-toe and low-heel modulus of elasticity. The orientation of the material grain structure is determined by the rolling direction of the base material during manufacturing. The present invention orients the directional grain structure (also rolling direction) from low-toe to high-heel (LTHH) to control the modulus value in the high-toe and low-heel regions”… ”[p]resented below is a golf club head comprising a faceplate having a metal grain structure that extends from low-toe to high-heel (LTHH)” (see paragraph [0023]); “[a]lthough aligning the longitudinal L direction of the grain structure in either a LTHH or HTLH direction reduces the durability compared to a heel to toe alignment, the LTHH and HTLH orientations maintain sufficient durability to withstand up to at least 2000 hits without failure” (see paragraph [0066]); “[t]he herein described low-toe to high-heel (LTHH) angulation of the faceplate material increases the modulus of elasticity within the high-toe and low-heel regions” (see paragraph [0067]). 
As to claims 17-20, these claims share the deficiency of claim 17 under 35 USC §112(a). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, line 2, “a similar golf club” is indefinite.  Here, the term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no way to understand what the structure of the similar golf club actually is. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan shows a titanium alloy for a striking face, of interest;
Chen shows a grain structure formation, of interest;
See FIGS. 7, 10 and 14 in Kusumoto and the grain direction of the face material;
Kosmatka (‘015) presents a detailed discussion of clubface flexibility;
See Fig. 8 in Wetty.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711